                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
STANLEY LOCKHART,                          : CIVIL ACTION
                                           :
                              Plaintiff,  :
                                           :
      v.                                   : NO. 18-3711
                                           :
PPL ELECTRIC UTILITIES CORP., et al.,      :
                                           :
                              Defendants. :
__________________________________________:

                                             ORDER

       AND NOW, this 24th day of June, 2021, upon consideration of the Motion to Dismiss

for Lack of Prosecution (ECF No. 91) filed by Defendants on March 3, 2021, a March 31, 2021

hearing on the Motion, and in accordance with the Memorandum filed on this date, IT IS

ORDERED that:

       1.     the Motion to Dismiss is GRANTED;

       2.     Stanley Lockhart v. PPL Electric Utilities Corp. and Pennsylvania Power and

Light Company, Civ. A. No. 18-3711 is DISMISSED with prejudice in its entirety; and

       3.     the Clerk of Court is requested to close this file.



                                             BY THE COURT:


                                              /s/ Henry S. Perkin
                                             __________________________
                                             HENRY S. PERKIN
                                             United States Magistrate Judge
